UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Andre Juste,                                    )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 20-383 (UNA)
                                                )
Hiram E. Puig-Lugo,                             )
                                                )
                Defendant.                      )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a

case upon a determination that the complaint fails to state a claim upon which relief may be

granted, is frivolous, or seeks monetary relief from an immune defendant).

        Plaintiff is a District of Columbia resident. He has sued Associate Judge Puig-Lugo of the

Superior Court of the District of Columbia for “the sum of [$]25,000,000.” Compl. at 9. The

complaint sets out four claims for relief: the first alleges violations of the Privacy Act, 5 U.S.C.

§ 552a; the second alleges violations of the Fifth Amendment’s due process clause; the third

alleges obstruction of justice; and the fourth alleges legal malpractice. Compl. at 10-13. All of

the claims, to the extent intelligible, are based on defendant’s “rulings against” plaintiff. Id. at 14.

       An “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear from

the face of the pleading that the named defendant is absolutely immune from suit on the claims

asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Additionally, a complaint

that “lacks an arguable basis either in law or in fact” may be dismissed as frivolous. Neitzke v.


                                                    1
Williams, 490 U.S. 319, 325 (1989). Judges enjoy absolute immunity from suits, such as this,

based on acts taken in their judicial capacity, so long as they have jurisdiction over the subject

matter. Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam) (citing cases). Such

“immunity is an immunity from suit, not just from ultimate assessment of damages.” Mireles v.

Waco, 502 U.S. 9, 11 (1991). In addition, a complaint against judges who have “done nothing

more than their duty” is “a meritless action.” Fleming v. United States, 847 F. Supp. 170, 172

(D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). Accordingly, this case will be dismissed with

prejudice. A separate order accompanies this Memorandum Opinion.


                                                    _________s/_____________
                                                    AMY BERMAN JACKSON
Date: April 6, 2020                                 United States District Judge




                                                2